DETAILED ACTION
Amendment received 12 August 2022 is acknowledged.  Claims 1 and 4-28 are pending and have been considered as follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 12-20, 24, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaoka (US Patent No. 6,167,328).

As per Claim 1, Takaoka discloses a control method of controlling a robot apparatus (40) based on a plurality of teaching points (p1, p2, p3, p4) (Figs. 2-4; 7:33-9:2), the control method comprising:
obtaining a first motion program (as per 103 in Fig. 7) in which a motion sequence (as per each MOVJ, MOVL) for the plurality of teaching points (p1, p2, p3, p4) and a first pose (as per operation of “orientation generator 17”) to be formed by the robot apparatus (40) are set (Figs. 6-9; 9:3-10:59, 13:35-49);
identifying (as per operation of window 113) at least two teaching points (e.g., p1, p2) for which the motion sequence (as per each MOVJ, MOVL) has been changed (as per “correcting position/orientation data of a motion command” in 12:11-12) among the plurality of teaching points (p1, p2, p3, p4) in the first motion program (as per 103 in Fig. 7) (Figs. 7-16; 9:59-12:63); and
obtaining a plurality of second motion programs (106, 108, 109) that cause the robot apparatus (40) to operate in the changed motion sequence (as per each MOVJ, MOVL modified from program 103) in such a way as to form a second pose (as per orientation changed from program 103) different from the first pose (as per orientation in program 103) at said at least two teaching points (e.g., p1, p2) and to form the first pose (as per orientation retained in 106, 108, 109 from 103 as per “orientation generator 17”) at other teaching point (e.g., p3, p4) other than said at least two teaching points (e.g., p1, p2) among the plurality of teaching points (p1, p2, p3, p4) (Figs. 2-16; 7:33-12:63).

As per Claim 5, Takaoka further discloses:
selecting, in a case where there exists a teaching point for which a pose to be formed by the robot apparatus (40) is fixed to be the first pose (as per orientation unchanged from 103), among the plurality of teaching points (p1, p2, p3, p4), the teaching point for which the pose to be formed by the robot apparatus (40) is fixed to be the first pose (Figs. 2-16; 7:33-12:63),
wherein the second operation program (106, 108, 109) is obtained such that the robot apparatus (40) forms the first pose (as per orientation unchanged from 103) at the teaching point for which the pose to be formed by the robot apparatus (40) is fixed to be the first pose (as per orientation unchanged from 103), among the plurality of teaching points (p1, p2, p3, p4) (Figs. 2-16; 7:33-12:63).

As per Claim 6, Takaoka further discloses wherein the motion sequence (as per each MOVJ, MOVL) is not changed for the teaching point for which the pose to be formed by the robot apparatus (40) is fixed to be the first pose (as per orientation unchanged from 103) (Figs. 2-16; 7:33-12:63).

As per Claim 7, Takaoka further discloses wherein the second motion program (106, 108, 109) that causes the robot apparatus (40) to operate in such a way as to form the second pose for the teaching point for which the pose to be formed by the robot apparatus (40) is fixed to be the first pose (as per orientation unchanged from 103) is not obtained (Figs. 2-16; 7:33-12:63).

As per Claim 8, Takaoka further discloses wherein the plurality of teaching points (p1, p2, p3, p4) is obtained based on a pose (as per operation of “orientation generator 17”) of a predetermined part (as per “welding torch orientation” in 11:30) of the robot apparatus (40) (Figs. 2-16; 7:33-12:63).

As per Claim 12, Kuwahara further discloses:
wherein the teaching point (e.g., p1, p2) at which the motion condition sequence (as per each MOVJ, MOVL) is to be changed is selected automatically by a control apparatus (11) (Figs. 2-16; 7:33-12:63), and
wherein the second motion program (106, 108, 109) is obtained at the teaching point selected automatically (Figs. 2-16; 7:33-12:63).

As per Claim 13, Takaoka further discloses a non-transitory computer-readable recording medium (15) (Fig. 6; 9:3-63) storing a control program that executes the control method according to claim 1 (see rejection of Claim 1).

As per Claim 14, Takaoka discloses a control apparatus (Fig. 6) that controls a robot apparatus (40) based on a plurality of teaching points (p1, p2, p3, p4) (Figs. 2-4, 6; 7:33-9:59), the control apparatus (Fig. 6) configured to perform functions of:
obtaining a first motion program (as per 103 in Fig. 7) in which a motion sequence (as per each MOVJ, MOVL) for the plurality of teaching points (p1, p2, p3, p4) and a first pose (as per operation of “orientation generator 17”) to be formed by the robot apparatus (40) are set (Figs. 6-9; 9:3-10:59, 13:35-49);
identifying (as per operation of window 113) at least two teaching points (e.g., p1, p2) for which the motion sequence (as per each MOVJ, MOVL) has been changed (as per “correcting position/orientation data of a motion command” in 12:11-12) among the plurality of teaching points (p1, p2, p3, p4) in the first motion program (as per 103 in Fig. 7) (Figs. 7-16; 9:59-12:63); and
obtaining a plurality of second motion programs (106, 108, 109) that cause the robot apparatus (40) to operate in the changed motion sequence (as per each MOVJ, MOVL modified from program 103) in such a way as to form a second pose (as per orientation changed from program 103) different from the first pose (as per orientation in program 103) at said at least two teaching points (e.g., p1, p2) and to form the first pose (as per orientation retained in 106, 108, 109 from 103 as per “orientation generator 17”) at other teaching point (e.g., p3, p4) other than said at least two teaching points (e.g., p1, p2) among the plurality of teaching points (p1, p2, p3, p4) (Figs. 2-16; 7:33-12:63).

As per Claim 15, Takaoka further discloses a robot apparatus (40) comprising a robot arm (as per Fig. 4) controlled by the control apparatus (Fig. 6) according to claim 14 (see rejection of Claim 14).

As per Claim 16, Takaoka further discloses an article manufacturing method (as per operation of welding torch 41) comprising manufacturing an article (via welding torch 41) using the robot apparatus (40) according to claim 15 (see rejection of Claim 15).

As per Claim 17, Takaoka discloses a motion program creation method of creating a motion program (as per 103, 106, 108, 109) that controls motion of a robot apparatus (40) based on a plurality of teaching points (p1, p2, p3, p4) (Figs. 2-4, 7, 10, 12, 13; 7:33-9:2, 9:59-10:2, 10:59-61, 11:14-18, 11:35-37) the motion program creation method comprising:
obtaining a first motion program (as per 103 in Fig. 7) in which a motion sequence (as per each MOVJ, MOVL) for the plurality of teaching points (p1, p2, p3, p4) and a first pose (as per operation of “orientation generator 17”) to be formed by the robot apparatus (40) are set (Figs. 6-9; 9:3-10:59, 13:35-49);
identifying (as per operation of window 113) at least two teaching points (e.g., p1, p2) for which the motion sequence (as per each MOVJ, MOVL) has been changed (as per “correcting position/orientation data of a motion command” in 12:11-12) among the plurality of teaching points (p1, p2, p3, p4) in the first motion program (as per 103 in Fig. 7) (Figs. 7-16; 9:59-12:63); and
obtaining a plurality of second motion programs (106, 108, 109) that cause the robot apparatus (40) to operate in the changed motion sequence (as per each MOVJ, MOVL modified from program 103) in such a way as to form a second pose (as per orientation changed from program 103) different from the first pose (as per orientation in program 103) at said at least two teaching points (e.g., p1, p2) and to form the first pose (as per orientation retained in 106, 108, 109 from 103 as per “orientation generator 17”) at other teaching point (e.g., p3, p4) other than said at least two teaching points (e.g., p1, p2) among the plurality of teaching points (p1, p2, p3, p4) (Figs. 2-16; 7:33-12:63).

As per Claim 18, Takaoka discloses a motion program creation apparatus (Fig. 6) that creates a motion program (as per 103, 106, 108, 109) that controls a motion of a robot apparatus (40) based on a plurality of teaching points (p1, p2, p3, p4) (Figs. 2-4, 6, 7, 10, 12, 13; 7:33-10:2, 10:59-61, 11:14-18, 11:35-37), the motion program creation apparatus (Fig. 6) performing functions of:
obtaining a first motion program (as per 103 in Fig. 7) in which a motion sequence (as per each MOVJ, MOVL) for the plurality of teaching points (p1, p2, p3, p4) and a first pose (as per operation of “orientation generator 17”) to be formed by the robot apparatus (40) are set (Figs. 6-9; 9:3-10:59, 13:35-49);
identifying (as per operation of window 113) at least two teaching points (e.g., p1, p2) for which the motion sequence (as per each MOVJ, MOVL) has been changed (as per “correcting position/orientation data of a motion command” in 12:11-12) among the plurality of teaching points (p1, p2, p3, p4) in the first motion program (as per 103 in Fig. 7) (Figs. 7-16; 9:59-12:63); and
obtaining a plurality of second motion programs (106, 108, 109) that cause the robot apparatus (40) to operate in the changed motion sequence (as per each MOVJ, MOVL modified from program 103) in such a way as to form a second pose (as per orientation changed from program 103) different from the first pose (as per orientation in program 103) at said at least two teaching points (e.g., p1, p2) and to form the first pose (as per orientation retained in 106, 108, 109 from 103 as per “orientation generator 17”) at other teaching point (e.g., p3, p4) other than said at least two teaching points (e.g., p1, p2) among the plurality of teaching points (p1, p2, p3, p4) (Figs. 2-16; 7:33-12:63).
As per Claim 19, Takaoka discloses a display apparatus (10, 11) that displays (via 1, 12) information regarding a plurality of teaching points (p1, p2, p3, p4) set in a robot apparatus (40) (Figs. 2, 4-6, 9; 7:32-9:59, 10:27-59) the display apparatus (1, 12) configured to perform functions of:
obtaining a first motion program (as per 103 in Fig. 7) in which a motion sequence (as per each MOVJ, MOVL) for the plurality of teaching points (p1, p2, p3, p4) and a first pose (as per operation of “orientation generator 17”) to be formed by the robot apparatus (40) are set (Figs. 6-9; 9:3-10:59, 13:35-49);
identifying (as per operation of window 113) at least two teaching points (e.g., p1, p2) for which the motion sequence (as per each MOVJ, MOVL) has been changed (as per “correcting position/orientation data of a motion command” in 12:11-12) among the plurality of teaching points (p1, p2, p3, p4) in the first motion program (as per 103 in Fig. 7) (Figs. 7-16; 9:59-12:63);
obtaining a plurality of second motion programs (106, 108, 109) that cause the robot apparatus (40) to operate in the changed motion sequence (as per each MOVJ, MOVL modified from program 103) in such a way as to form a second pose (as per orientation changed from program 103) different from the first pose (as per orientation in program 103) at said at least two teaching points (e.g., p1, p2) and to form the first pose (as per orientation retained in 106, 108, 109 from 103 as per “orientation generator 17”) at other teaching point (e.g., p3, p4) other than said at least two teaching points (e.g., p1, p2) among the plurality of teaching points (p1, p2, p3, p4) (Figs. 2-16; 7:33-12:63); and
displaying information (as per Figs. 11, 14, 15) regarding the second operation program (106, 108, 109) (Figs. 10-16; 10:59-12:56).

As per Claim 20, Takaoka further discloses wherein a change to the second motion program (106, 108, 109) is accepted (Figs. 2-16; 7:33-12:63).

As per Claim 24, Takaoka further discloses wherein the first pose (as per operation of “orientation generator 17”) and the second pose (per orientation changed from program 103) are settable by a user (Figs. 2-16; 7:33-12:63).

As per Claim 26, Takaoka further discloses wherein there are no constraints on a pose to be formed by the robot apparatus (40) at the plurality of teaching points (p1, p2, p3, p4) (Figs. 2-16; 7:33-12:63).

As per Claim 27, Takaoka further discloses wherein a screen (1, 12) for setting coordinate values at the plurality of teaching points (p1, p2, p3, p4) by a user is displayed (Figs. 2-16; 7:33-12:63).

As per Claim 28, Takaoka further discloses wherein, on the screen (1, 12), constraints on the robot apparatus (40) at the plurality of teaching points (p1, p2, p3, p4) are settable by the user (Figs. 2-16; 7:33-12:63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 11, 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (US Patent No. 6,167,328) in view of Kimoto (US Pub. No. 2013/0317646).
As per Claim 4, Takaoka discloses all limitations of Claim 1.  Takaoka does not expressly disclose wherein, in a case where changing the motion sequence makes a motion time after the change shorter than a motion time before the change in the first motion program, the change is maintained, and, wherein, in a case where changing the motion sequence does not make the motion time after the change shorter than the motion time before the change in the first motion program, the change is not maintained.
Kimoto discloses a system (10) for changing the program of a robot (15) (Fig. 1; ¶33-35).  The system (10) includes an initial storage unit (22) that stores a plurality of initial teachings points and an initial teaching sequence (Fig. 1; ¶34).  The system (10) further includes an interchanging unit (23) that interchanges a teaching sequence of a plurality of the teachings points (Fig. 1; ¶35).  The interchanging unit functions such that the interchanged teaching sequence is formed on the basis of an angle formed by the movement vectors corresponding to movements between successive teaching points (¶38-39).  Through use of the interchanging unit (23), total movement time can be shortened (¶50-51).  Like Takaoka, Kimoto is concerned with robot control systems.
Therefore, from these teachings of Takaoka and Kimoto, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kimoto to the system of Takaoka since doing so would enhance the system by shortening total movement time.  Applying the teachings of Kimoto to the system of Takaoka would result in a system “wherein, in a case where changing the motion sequence makes a motion time after the change shorter than a motion time before the change in the first motion program, the change is maintained, and, wherein, in a case where changing the motion sequence does not make the motion time after the change shorter than the motion time before the change in the first motion program, the change is not maintained” in that the system of Takaoka informed by Kimoto would operate to shorten total movement time.

As per Claim 11, Takaoka discloses all limitations of Claim 8.  Takaoka does not expressly disclose obtaining the second motion program a teaching point with a shortened motion time of the robot apparatus until a predetermined convergence condition is satisfied.
See rejection of Claim 4 for discussion of teachings of Kimoto.
Therefore, from these teachings of Takaoka and Kimoto, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kimoto to the system of Takaoka since doing so would enhance the system by shortening total movement time.  Applying the teachings of Kimoto to the system of Takaoka would result in a system that operates by “obtaining the second motion program a teaching point with a shortened motion time of the robot apparatus until a predetermined convergence condition is satisfied” in that the system of Takaoka informed by Kimoto would operate to shorten total movement time.

As per Claim 21, Takaoka discloses all limitations of Claim 19.  Takaoka further discloses displaying a range of points designated time-series numbers of motion commands described in the operating program and a motion command interval corresponding to the range (20:6-41).  Takaoka does not expressly disclose wherein a degree by which a motion time in the second motion program is shorter than a motion time in the first motion program is displayed.
See rejection of Claim 4 for discussion of teachings of Kimoto.
Therefore, from these teachings of Takaoka and Kimoto, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kimoto to the system of Takaoka since doing so would enhance the system by shortening total movement time.  Applying the teachings of Kimoto to the system of Takaoka would result in a system “wherein a degree by which a motion time in the second motion program is shorter than a motion time in the first motion program is displayed” in that the system of Takaoka displaying the motion command interval corresponding to the range of displayed points would informed by determination of cycle time as per Kimoto.
As per Claim 22, Takaoka discloses all limitations of Claim 1.  Takaoka does not expressly disclose wherein, in a case where a motion time of the second motion program whose said motion time is the shortest of the plurality of second motion programs is shorter than a motion time of the first motion program, the second motion program having the shortest motion time is selected as a motion program for controlling the robot apparatus.
See rejection of Claim 4 for discussion of teachings of Kimoto.
Therefore, from these teachings of Takaoka and Kimoto, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kimoto to the system of Takaoka since doing so would enhance the system by shortening total movement time.  Applying the teachings of Kimoto to the system of Takaoka would result in a system “wherein, in a case where a motion time of the second motion program whose said motion time is the shortest of the plurality of second motion programs is shorter than a motion time of the first motion program, the second motion program having the shortest motion time is selected as a motion program for controlling the robot apparatus” in that the system of Takaoka would operate to select a changed program having a shorter cycle time as per Kimoto.

As per Claim 25, Takaoka discloses all limitations of Claim 11.  Takaoka does not expressly disclose wherein the predetermined convergence condition is set based on at least one of obtaining the second motion program whose motion time has reached a predetermined motion time, a number of times the motion sequence is changed, or a number of the second motion programs obtained.
See rejection of Claim 4 for discussion of teachings of Kimoto.
Therefore, from these teachings of Takaoka and Kimoto, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kimoto to the system of Takaoka since doing so would enhance the system by shortening total movement time.  Applying the teachings of Kimoto to the system of Takaoka would result in a system “wherein the predetermined convergence condition is set based on at least one of obtaining the second motion program whose motion time has reached a predetermined motion time” in that the system of Takaoka would operate to select a changed program having a specified shorter cycle time as per Kimoto.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (US Patent No. 6,167,328) in view of Sugaya (US Pub. No. 2018/0264646).

As per Claim 9, Takaoka discloses all limitations of Claim 8.  Takaoka does not expressly disclose wherein the plurality of teaching points is obtained from the pose of the predetermined part using inverse kinematics.
Sugaya discloses a control system (Figs. 1-2) for a robot (101) (Figs. 1, 5A-5B; ¶51-60, 71, 88, 92-93).  In one embodiment, the system operates wherein the plurality of teaching points (106/P001, 107/P100) is obtained from the pose (as per α, β, γ in 201) of the predetermined part (as per 205, 207) using inverse kinematics (¶110-111, 114, 301, 319).  According to Sugaya, inverse kinematics calculation is useful for identifying position or orientation of each part of the robot apparatus based on a part of the position and orientation data that is changed (¶109-110).  Like Takaoka, Sugaya is concerned with robot control systems.
Therefore, from these teachings of Takaoka and Sugaya, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Sugaya to the system of Takaoka since doing so would be a matter of design choice in the calculation of robot motion.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (US Patent No. 6,167,328) in view of Rosheim (US Pub. No. 2016/0114479).

As per Claim 10, Takaoka discloses all limitations of Claim 8.  Takaoka further wherein the plurality of teaching points (p1, p2, p3, p4) is obtained by adding or subtracting 360 degrees to or from a value set in the joint (as per MOVJ) (Figs. 2-16, 34-35; 7:33-12:63, 23:58-24:23).  Takaoka does not expressly disclose discloses wherein the robot apparatus has a joint that is multi-rotatable.
Rosheim discloses a manipulator arm (10) featuring universal joint assemblies (18, 19, 20) the operation of which define orientations of plates (12, 17, 21) (Figs. 1-2; ¶34-35, 46-48).  As such, Rosheim discloses wherein the “robot apparatus has a joint that is multi-rotatable”.  In this way, a practical manipulator may be provided (Fig. 35; ¶98).  Like Takaoka, Rosheim is concerned with robot structures.
Therefore, from these teachings of Takaoka and Rosheim, one of ordinary skill before the effective filing date would have found it obvious to apply the teachings of Rosheim to the system of Takaoka since doing so would enhance the system by reducing the cost of the system in the event that the manipulator of Rosheim is less expensive to implement than the expressly disclosed embodiments as per Takaoka.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (US Patent No. 6,167,328) in view of Takayama (US Pub. No. 2011/0157353).

As per Claim 23, Takaoka discloses all limitations of Claim 1.  Takaoka does not expressly disclose wherein the first motion program is obtained using a nearest neighbor algorithm.
Takayama discloses control system involving a robot arm (Fig. 1; ¶54-58).  In one embodiment, the robot arm operates in conjunction with an illumination control unit (202) that includes a luminance correction unit (603) (Figs. 1-2; ¶54-60, 112).  The luminance correction unit (603) includes a gradation conversion unit (1001) that performs gradation conversion processing via a nearest neighbor approximation (Fig. 11; ¶155-157).  In this way, the robot arm is adapted to measure a target component (¶54).  Like Takaoka, Takayama is concerned with robot control systems.
Therefore, from these teachings of Takaoka and Takayama, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Takayama to the system of Takaoka since doing so would enhance the system by adapting the system to measure a target component.

Response to Arguments
Applicant's arguments filed 12 August 2022 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “Sugaya does not disclose at least “obtaining [as per the amended claim language]” (page 10 of Amendment).  Upon further consideration of the teachings of Sugaya in view of the amended claim language, rejections under 35 USC 102 involving Sugaya are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented above.
Applicant argues that rejections of claim 1 under 35 USC 103 in view of Kimoto should not be made in view of the amendments because “Kimoto does not teach obtaining [as per the amended claim language]” (page 11 of amendment).  However, no rejection involves an assertion that Kimoto teaches limitations of independent claim 1.  Therefore, Applicant’s argument is moot.
Applicant argues that rejections under 35 USC 103 should not be maintained in view of the amendments because “Kimoto provides no further teachings regarding the invention as recited in independent claim 1 or 19” (page 12 of Amendment).  However, no rejection involves an assertion that Kimoto teaches limitations of independent claims 1 and 19.  Therefore, Applicant’s argument is moot.
Applicant argues that rejections under 35 USC 103 should not be maintained in view of the amendments because “Rosheim provides no further teachings regarding the invention as recited in independent claim 1” (page 12 of Amendment).  However, no rejection involves an assertion that Rosheim teaches limitations of independent claims 1.  Therefore, Applicant’s argument is moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Watanabe (US Pub. No. 2006/0030970), Eberst (US Pub. No. 2014/0371905), and Okazaki (US Pub. No. 2017/0371326) disclose robot control systems.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664